ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
United Launch Services, LLC                  )       ASBCA No. 61729
                                             )
Under Contract No. F04701-98-D-0002          )

APPEARANCES FOR THE APPELLANT:                       Carl J. Nichols, Esq.
                                                     Charles C. Speth, Esq.
                                                      Wilmer Cutler Pickering Hale
                                                       and Dorr LLP
                                                      Washington, DC

                                                    Matthew J. Thome, Esq.
                                                     Von Briesen & Roper, S.C.
                                                     Milwaukee, WI

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Christopher M. Judge, Esq.
                                                    Caryl A. Potter, Esq.
                                                     Trial Attorneys

              OPINION BY ADMINISTRATIVE JUDGE WOODROW

       Previously, on June 29, 2016, the Board issued an entitlement decision
sustaining ASBCA Nos. 56850 and 57542 and dismissing as moot ASBCA No. 57661.
The Board remanded the matters to the parties for negotiation of quantum. By letter
dated July 31, 2018, appellant stated that it wished the Board to proceed with quantum.
The Board assigned ASBCA No. 61729 to the quantum phase of these matters.

       The parties have now resolved their dispute and request that the Board enter
judgment in favor of appellant. It is the Board's decision, pursuant to 41 U.S.C.
§§ 7105(e), 7108(b), and the parties' settlement agreement and joint motion for entry
of consent judgment, that this appeal is sustained. In the nature of a consent judgment,
the Board makes a monetary award to appellant in the amount of $240,000,000.00.
This amount is inclusive of interest. No further interest shall be paid.

       Dated: November 8, 2018




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

                                                 I concur



 RICHARD SHACKLEFORD                             0 ~
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61729, Appeal of United
Launch Services, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                          2